Citation Nr: 0708585	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-20 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant had active military service from March 18, 
1993, to May 25, 1993.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

A May 2004 decision of the Board denied entitlement to 
service connection for a psychiatric disorder by a decision 
dated in November 2005.  The appellant appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on a Joint Motion, the November 2005 Board 
decision was remanded by the Court in August 2006.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In compliance with the Joint Motion, this case is remanded 
for the following actions:

1.  The RO must contact the appellant and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim.  The RO must 
request that the appellant identify and 
provide releases for all medical 
treatment for a psychiatric disorder 
since her service separation in 1993 that 
have not previously been provided to the 
RO.  Based on her response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  


2.  The RO must notify the appellant that 
it is her responsibility to cooperate in 
the development of the claim.  The 
consequences for failure to do so may 
include denial of the claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that "the duty to assist is not 
always a one-way street.  If a veteran 
wishes help, he cannot passively wait for 
it in those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence.").  

3.  The RO must inform the appellant that 
upon proper authorization as required by 
VA regulations, copies of her service 
medical records will be furnished to R. 
H. Swink, Ph.D.  Upon receipt of the 
authorized release, the RO must provide 
Dr. Swink with all relevant service 
medical records.

4.  Thereafter, the RO must request all 
pertinent clinical data and medical 
literature on which Dr. Swink based the 
2001 and 2003 opinions that the veteran's 
current psychiatric disorder(s) began in 
service.  Dr. Swink must be requested to 
provide the bases for his opinion that 
the current psychiatric disorder was due 
to an inservice sexual assault rather 
preexisting military service, to include 
as due to the preservice recorded history 
of sexual abuse experiences in the 
appellant's childhood and teenage years.  
Dr. Swink must be requested to provide 
what evidence he relied upon as to his 
determination that the appellant was 
sexually assaulted while in the service.  
If the appellant's service medical 
records are provided to Dr. Swink, the RO 
must request that a current opinion based 
on the additional evidence as to whether 
the current psychiatric disorder was 
incurred in the appellant's military 
service.  Dr. Swink must also be 
requested to provide an opinion as to 
whether any psychiatric disorder that is 
related to a current psychiatric disorder 
was shown to have preexisted service and 
if so, whether the evidence shows that 
the disability underwent a permanent 
increase in the underlying disability 
during service beyond its naturally 
expected progress, or whether the episode 
in service was an intermittent or 
temporary flare-up.  A complete rationale 
for all opinions must be provided.  The 
examination report must be typed.

5.  Thereafter, the appellant must be 
afforded a VA examination to determine 
the nature and etiology of any 
psychiatric disorder found.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  If a psychiatric disorder 
is found, following a review of the 
service and postservice medical records, 
to include the reports of Dr. Swink, the 
examiner is specifically asked to provide 
an opinion as to whether the current 
psychiatric disorder was incurred in the 
appellant's military service.  If the 
examiner finds that the appellant's 
current psychiatric disorder was not 
incurred in service, the examiner is 
specifically requested to provide an 
opinion as to whether the appellant's 
current psychiatric disorder preexisted 
her military service and underwent a 
permanent increase in the underlying 
disability during service beyond its 
naturally expected progress, or whether 
the episode in service was an 
intermittent or temporary flare-up.  A 
complete rationale for all opinions must 
be provided.  The examination report must 
be typed.


6.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination.  The consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the appellant 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

